


110 HR 5681 IH: Innovation Tax Credit Act of

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5681
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives to improve America’s research competitiveness, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Innovation Tax Credit Act of
			 2008.
		2.Simplification of
			 research and development credit
			(a)Transition to
			 fully-implemented simplified credit for qualified research expanses
				(1)Phase-out of
			 traditional creditSection 41(a) of the Internal Revenue Code of
			 1986 is amended—
					(A)by striking
			 20 percent each place it appears and inserting the
			 applicable percentage, and
					(B)by adding at the end the following new
			 flush sentence:
						
							For
				purposes of this subsection, the term applicable percentage means
				20 percent with respect to taxable years beginning in 2008 and
				2009..
					(2)Phase-in of
			 simplified creditSection
			 41(c)(5)(A) of such Code is amended—
					(A)by striking
			 12 percent and inserting the applicable
			 percentage, and
					(B)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the term applicable percentage means 16 percent with respect to
			 taxable years beginning in 2008 and 18 percent with respect to taxable years
			 beginning in 2009.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
				(b)Fully-implemented
			 simplified credit for qualified research expenses
				(1)In
			 generalSubsection (a) of
			 section 41 of the Internal Revenue Code of 1986 (relating to credit for
			 increasing research activities) is amended to read as follows:
					
						(a)Determination of
				credit
							(1)In
				generalFor purposes of
				section 38, the research credit determined under this section for the taxable
				year shall be equal to 20 percent of so much of the qualified research expenses
				for such taxable year as exceeds 50 percent of the average qualified research
				expenses for the 3 taxable years preceding the taxable year for which the
				credit is being determined.
							(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
								(A)Taxpayers to
				which paragraph appliesThe
				credit under this section shall be determined under this paragraph if the
				taxpayer has no qualified research expenses in at least 1 of the 3 taxable
				years preceding the taxable year for which the credit is being
				determined.
								(B)Credit
				rateThe credit determined
				under this paragraph shall be equal to 10 percent of the qualified research
				expenses for the taxable
				year.
								.
				(2)Conforming
			 amendmentSection 41 of such
			 Code is amended by striking subsection (c).
				(c)Uniform
			 reimbursement rates for all contract research expenses other than amounts paid
			 for basic research
				(1)In
			 generalSection 41(b)(3) of
			 the Internal Revenue Code of 1986 (relating to contract research expenses) is
			 amended—
					(A)by striking
			 65 percent and inserting 80 percent, and
					(B)by striking
			 subparagraphs (C) and (D).
					(2)Basic research
			 paymentsSection 41(b) of
			 such Code is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Basic research
				payments
							(A)In
				generalIn the case of basic research payments by the taxpayer,
				paragraph (3)(A) shall be applied by substituting 100 percent
				for 80 percent.
							(B)Basic research
				payments definedFor purposes of this paragraph—
								(i)In
				generalThe term basic research payment means, with
				respect to any taxable year, any amount paid in cash during such taxable year
				by a corporation to any qualified organization for basic research but only
				if—
									(I)such payment is
				pursuant to a written agreement between such corporation and such qualified
				organization, and
									(II)such basic
				research is to be performed by such qualified organization.
									(ii)Exception to
				requirement that research be performed by the organizationIn the
				case of a qualified organization described in clause (iii) or (iv) of
				subparagraph (C), subclause (II) of clause (i) shall not apply.
								(C)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means any of the following
				organizations:
								(i)Educational
				institutionsAny educational organization which—
									(I)is an institution
				of higher education (within the meaning of section 3304(f)), and
									(II)is described in
				section 170(b)(1)(A)(ii).
									(ii)Certain
				scientific research organizationsAny organization not described
				in clause (i) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),
									(II)is organized and
				operated primarily to conduct scientific research, and
									(III)is not a private
				foundation.
									(iii)Scientific
				tax-exempt organizationsAny organization which—
									(I)is described in
				section 501(c)(3) (other than a private foundation) or section
				501(c)(6),
									(II)is exempt from
				tax under section 501(a),
									(III)is organized and
				operated primarily to promote scientific research by qualified organizations
				described in clause (i) pursuant to written research agreements, and
									(IV)currently expends
				substantially all of its funds or substantially all of the basic research
				payments received by it for grants to, or contracts for basic research with, an
				organization described in clause (i).
									(iv)Certain grant
				organizationsAny organization not described in clause (ii) or
				(iii) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a) (other than a
				private foundation),
									(II)is established
				and maintained by an organization established before July 10, 1981, which meets
				the requirements of subclause (I),
									(III)is organized and
				operated exclusively for the purpose of making grants to organizations
				described in clause (i) pursuant to written research agreements for purposes of
				basic research, and
									(IV)makes an
				election, revocable only with the consent of the Secretary, to be treated as a
				private foundation for purposes of this title (other than section 4940,
				relating to excise tax based on investment income).
									(D)Definitions and
				special rulesFor purposes of this paragraph—
								(i)Basic
				researchThe term basic research means any original
				investigation for the advancement of scientific knowledge not having a specific
				commercial objective, except that such term shall not include—
									(I)basic research
				conducted outside of the United States, and
									(II)basic research in
				the social sciences, arts, or humanities.
									(ii)Trade or
				business qualificationFor purposes of applying paragraph (1) to
				this paragraph, any basic research payments shall be treated as an amount paid
				in carrying on a trade or business of the taxpayer in the taxable year in which
				it is paid (without regard to the provisions of paragraph (3)(B)).
								(iii)Certain
				corporations not eligibleThe term corporation shall
				not include—
									(I)an S
				corporation,
									(II)a personal
				holding company (as defined in section 542), or
									(III)a service
				organization (as defined in section
				414(m)(3)).
									.
				(3)Conforming
			 amendments
					(A)Section 41 of such Code is amended by
			 striking subsection (e).
					(B)Section 41(f) of such Code is amended by
			 striking paragraph (6).
					(C)Section
			 45C(b)(1(B)(ii) of such Code is amended by striking 65 percent
			 and inserting 80 percent.
					(d)Permanent
			 extension of credit
				(1)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
				(2)Conforming
			 amendmentParagraph (1) of
			 section 45C(b) of such Code is amended by striking subparagraph (D).
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2006.
				(e)Conforming
			 amendments
				(1)Section 41 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (d), (f), and (g) as subsections
			 (c), (d), and (e), respectively.
				(2)Paragraphs (2)(A)
			 and (5) (as redesignated by subsection (b)(2)) of section 41(b) of such Code
			 are each amended by striking subsection (f)(1) and inserting
			 subsection (d)(1).
				(3)Sections
			 45C(d)(3), 45G(e)(2), and 936(h)(5)(C)(i)(IV)(c) of such Code are each amended
			 by striking section 41(f) and inserting section
			 41(d).
				(4)Section
			 54(l)(3)(A) of such Code is amended by striking section 41(g)
			 and inserting section 41(e).
				(5)Section
			 170(e)(4)(B)(i) of such Code is amended by striking subparagraph (A) or
			 subparagraph (B) of section 41(e)(6) and inserting clause (i) or
			 (ii) of section 41(b)(4)(C).
				(6)Sections
			 197(f)(1)(C), 197(f)(9)(C)(i)(II), and 280C(b)(3) of such Code are each amended
			 by striking section 41(f)(1) and inserting section
			 41(d)(1).
				(7)Section 280C(b)(3)
			 of such Code is amended by striking section 41(f)(5) and
			 inserting section 41(d)(5).
				(8)Section 280C(b)(3)
			 of such Code is amended by striking section 41(f)(1)(B) and
			 inserting section 41(d)(1)(B).
				(9)Section 280C(c)(1)
			 of such Code is amended by striking section 41(e)(2) and
			 inserting section 41(b)(4)(B).
				(10)Section
			 280C(c)(2)(A) of such Code is amended by striking section
			 41(a)(1) and inserting section 41(a).
				(11)Sections
			 936(j)(5)(D) and 965(c)(2)(C)(i) of such Code are each amended by striking
			 section 41(f)(3) and inserting section
			 41(d)(3).
				(f)Effective
			 dateExcept as otherwise
			 provided in this section, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2009.
			(g)Study of
			 compliance with substantiation requirementsThe Secretary of the Treasury or his
			 delegate shall, not later than 1 year after the date of the enactment of this
			 Act, conduct a study of taxpayer compliance with the substantiation
			 requirements for claiming the credit allowed under section 41 of the Internal
			 Revenue Code of 1986, including a study of—
				(1)whether taxpayers
			 maintain adequate record keeping to determine eligibility for, and correct
			 amount of, the credit,
				(2)the impact of
			 failure to comply with such requirements on the oversight and enforcement
			 responsibilities of the Internal Revenue Service, and
				(3)the burdens
			 imposed on other taxpayers by failure to comply with such requirements.
				The
			 Secretary shall report the results of such study to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate, including any recommendations for administrative or legislative actions
			 which could be taken to improve compliance with such requirements.
